MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                  FILED
this Memorandum Decision shall not be                              Dec 31 2018, 10:41 am
regarded as precedent or cited before any
                                                                        CLERK
court except for the purpose of establishing                        Indiana Supreme Court
                                                                       Court of Appeals
the defense of res judicata, collateral                                  and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Christopher L. Clerc                                    Curtis T. Hill, Jr.
Columbus, Indiana                                       Attorney General of Indiana
                                                        George P. Sherman
                                                        Supervising Deputy Attorney
                                                        General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Cameron A. Britain,                                     December 31, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-1776
        v.                                              Appeal from the
                                                        Bartholomew Circuit Court
State of Indiana,                                       The Honorable
Appellee-Plaintiff.                                     Kelly S. Benjamin, Judge
                                                        Trial Court Cause No.
                                                        03C01-1710-F6-5552



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1776 | December 31, 2018           Page 1 of 7
[1]   Cameron A. Britain (“Britain”) pled guilty to Level 6 felony fraud1 and was

      sentenced to 547 days executed in the Indiana Department of Correction

      (“DOC”).2 He now appeals contending that the trial court abused its discretion

      in imposing the sentence.


[2]   We affirm.


                                      Facts and Procedural History
[3]   In July 2017, the Columbus Police Department initiated an investigation based

      on a victim report that a wallet had been stolen from an automobile, and later,

      someone had put unauthorized charges on one of the credit cards. Columbus

      Police Officer Ryan Linneweber obtained surveillance footage from a gas

      station where one of the unauthorized transactions had occurred, and watching

      the video, he noted an individual using the stolen card. Deputy Andrew

      Dougan of the Bartholomew County Sheriff’s Department was later able to

      identify that individual as Britain.


[4]   In October 2017, the State charged Britain with one count of Level 6 felony

      fraud and one count of Class A misdemeanor conversion. In May 2018, Britain

      pleaded guilty to fraud pursuant to a plea agreement, and the conversion charge




      1
          See Ind. Code § 35-43-5-4(1).
      2
       Britain notes that he was sentenced for 570 days; however, the abstract of judgment states that Britain was
      ordered to serve 547 days executed. Appellant’s Conf. App. Vol. 2 at 7.

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1776 | December 31, 2018                 Page 2 of 7
      was dismissed. Following a sentencing hearing, the trial court ordered Britain

      to serve 547 days executed in the DOC.


                                     Discussion and Decision
[5]   Sentencing decisions rest within the sound discretion of the trial court and are

      reviewed only for an abuse of discretion. Green v. State, 65 N.E.3d 620, 635

      (Ind. Ct. App. 2016) (citing Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007),

      clarified on other grounds on rehearing, 875 N.E.2d 218 (Ind. 2007)), trans. denied.

      “An abuse of discretion occurs if the decision is clearly against the logic and

      effect of the facts and circumstances before the court, or the reasonable,

      probable, and actual deductions to be drawn therefrom.” Id. at 635-36 (quoting

      Anglemyer, 868 N.E.2d at 490). A trial court may be found to have abused its

      sentencing discretion by: (1) failing to enter a sentencing statement; (2) entering

      a sentencing statement that cites reasons unsupported by the record; (3) entering

      a sentencing statement that omits reasons that are clearly supported by the

      record and that were advanced by the defendant; and (4) entering a sentencing

      statement in which the reasons given are improper as a matter of law. Id. at

      636.


[6]   Britain’s argument falls within the third category. On appeal, he claims that the

      trial court abused its discretion when it did not identify his guilty plea as a

      mitigating factor. Appellant’s Br. at 5.


[7]   Our court recently reiterated that “a guilty plea may not be significantly

      mitigating when it does not demonstrate the defendant’s acceptance of

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1776 | December 31, 2018   Page 3 of 7
      responsibility or when the defendant receives a substantial benefit in return for

      the plea.” McCoy v. State, 96 N.E.3d 95, 99 (Ind. Ct. App. 2018) (quoting

      Anglemyer, 875 N.E.2d 218, 221 (Ind. 2007)). Where, like here, Britain received

      the benefit of having a count dismissed in exchange for the guilty plea, and the

      police had the gas station surveillance footage of Britain committing the crime,

      Britain’s decision to plead guilty was a pragmatic one. See Barker v. State, 994

      N.E.2d 306, 312 (Ind. Ct. App. 2013) (“A guilty plea is not necessarily a

      mitigating factor where the defendant receives substantial benefit from the plea

      or where evidence against the defendant is so strong that the decision to plead

      guilty is merely pragmatic.”), trans. denied.


[8]   Furthermore, assuming without deciding that the trial court abused its

      discretion when it did not find Britain’s guilty plea was a mitigating factor, we

      find that error harmless. See Banks v. State, 841 N.E.2d 654, 658-59 (Ind. Ct.

      App. 2006) (finding the trial court’s failure to consider the defendant’s guilty

      plea as mitigating was harmless), trans. denied. If there is an irregularity in a

      trial court’s sentencing decision, a reviewing court has the option to affirm the

      sentence if the error is harmless, to remand to the trial court for a clarification

      or new sentencing determination, or to reweigh the proper aggravating and

      mitigating factors independently at the appellate level. Clippinger v. State, 54

      N.E.3d 986, 992 (Ind. 2016).


[9]   At the start of the sentencing hearing, the trial court recognized that Britain had

      “entered a plea of guilty to Count 1, Fraud, a Level 6 Felony.” Tr. Vol. 2 at 4.

      Following the close of evidence, the trial addressed Britain, saying:

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1776 | December 31, 2018   Page 4 of 7
        The Court has reviewed the Presentence Investigation Report;
        heard the testimony here today, and the comments by counsel.
        Judgment of conviction was entered earlier for Count 1, Fraud, a
        Level 6 Felony. Any other counts are dismissed.


        Mr. Britain, the Court has to weigh the aggravating and
        mitigating circumstances and you know what your prior criminal
        history looks like.


        ....


        You had three juvenile convictions that is [sic] included in a total
        of ten convictions that you had; three misdemeanors; seven
        felonies.[3] You have been on probation seven times; straight jail
        once. You attended juvenile DOC. You had work release after a
        PTR on one occasion. Of the seven probations that you had, you
        had PTRs file[d] ten times. You violated ten times. Those
        violations were for work release, violations [of] drug screens,
        threats, alcohol, controlled substance use, unlawful possession of
        a syringe, auto theft. You were terminated at least three times.
        You were on probation at the time of this incident. You’ve had
        prior treatment that has not been successful. And all these
        convictions occurred from 2006 going forward. So there’s been a
        very short period of time if any that you were not either
        committing a crime or dealing with a crime or on probation or
        serving time for a crime.




3
 Britain’s first contacts with the legal system came as a juvenile with adjudications for operating a motor
vehicle without a license in 2006, resisting law enforcement and intimidation in 2008, and possession of
marijuana in 2009. Appellant’s Conf. App. Vol. 2 at 21-22. As an adult, he was convicted of sexual misconduct
with a minor in March 2013, theft in April 2013, theft in 2015, theft in April 2016, unlawful possession of a
syringe in July 2016, theft in August 2017, and theft in October 2017. Id. at 22-24. He had also violated
probation on numerous occasions, including by committing auto theft in January 2018. Id. at 21-24.

Court of Appeals of Indiana | Memorandum Decision 18A-CR-1776 | December 31, 2018                 Page 5 of 7
        ....


        You’ve had five different counties which you’ve been in;
        Dearborn, Hamilton, Marion, Johnson and now Boone County.
        I don’t take lightly what Ms. Wertz says because when you look
        back at why you’re here, it’s not just . . . you have an issue that
        you have to deal with, when you committed these ten crimes,
        you gave ten other people, if not more, things that they now had
        to deal with; that they didn’t expect; that they didn’t want; that
        they didn’t ask for and that they didn’t deserve.


        ....


        [W]hen you talk about thefts, yeah, it’s to serve your own
        purpose. Quite frankly, but this came, in this particular one,
        came from a stolen wallet from a motor vehicle and using that
        credit card. So you’re not affecting just the credit union; they are
        set up to repay the lady that you took that from, but now she gets
        to worry about did the person know me? Was this random? . . .
        With a credit card, do I have to worry about it? Do I have to
        take off work to try and deal with this? Is there going to be
        something out there in a couple months I didn’t know about and
        now is charged to us? . . . Will the bank help me out with this? .
        . . Did you even care? Not at the time you didn’t.


Tr. Vol. 2 at 16-17. Our review of the record convinces us that, even if the trial

court had found Britain’s guilty plea to be a mitigating circumstance, based on

the description of his criminal history as an aggravating circumstance, it is

highly unlikely that the trial court would have imposed a lesser sentence. See

Ackerman v. State, 51 N.E.3d 171, 194 (Ind. 2016) (finding that although the trial

court abused its discretion during sentencing, there was no need to remand

because “the explanation of the aggravating factors and [the defendant’s]

Court of Appeals of Indiana | Memorandum Decision 18A-CR-1776 | December 31, 2018   Page 6 of 7
       character allows us to say with confidence that the trial court would have

       imposed the same sentence”), cert. denied, 137 S. Ct. 475 (2016). The sentencing

       range for a Level 6 felony is between six months and two and one-half years.

       Ind. Code § 35-50-2-7. Here, the trial court did not abuse its discretion when it

       sentenced Britain to 547 days executed in the DOC.


[10]   Affirmed.


       Riley, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1776 | December 31, 2018   Page 7 of 7